273 F.2d 956
Thomas PRATT, Appellant,v.Charles R. HAGAN, Warden, United States Penitentiary,Lewisburg, Pennsylvania.
No. 12996.
United States Court of Appeals Third Circuit.
Submitted Jan. 22, 1960.Decided Jan. 29, 1960.

Thomas Pratt, appellant pro se.
Joseph M. F. Ryan, Jr., Acting Asst. Atty. Gen., Harold H. Greene, Gerald P. Choppin, Attys., Dept. of Justice, Washington, D.C., Daniel H. Jenkins, Scranton, Pa.  (George A. Wathen, Asst. Atty. Gen., on the brief), for appellee.
Before GOODRICH, McLAUGHLIN and KALODNER, Circuit Judges.
PER CURIAM.


1
This is an appeal from the denial of a writ of habeas corpus by the District Court of the Middle District of Pennsylvania.  The relator complains of his transfer from a state prison in Maine to a federal penitentiary in Pennsylvania.  The relator has not exhausted his state remedies and this is alone sufficient to require the affirmance of the judgment.